EXHIBIT (b) Certification of CEO and CFO Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Report on Form N-CSR of Claymore Dividend & Income Fund (the “Company”) for the semi-annual period ended April 30, 2010 (the “Report”), J. Thomas Futrell, as Chief Executive Officer of the Company, and Steven M. Hill, as Treasurer and Chief Financial Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge: the Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: September 30, 2010 /s/ J. Thomas Futrell Name: J. Thomas Futrell Title:Chief Executive Officer /s/ Steven M. Hill Name: Steven M. Hill Title: Treasurer and Chief Financial Officer
